BRAnnon, Judge
(Concurring) :
I concurr in the conclusion. My reason is, that by the mil Benjamin Iv. Martin took a life estate and his children, no matter when born, the remainder. These children cannot have partition until the life estate ends. I do not think that the question of fee tail arises, because by the will estates for life and remainder are created. It says “I will, bequeath and devise to Benjamin Iv. Martin and to his child or children.” If the testator had stopped there, the law given by Judge Poeeenbargeh to show that the children could not take because born after the testator’s death would apply; but the testator did not stop there; he wont on and told both Benjamin K. Martin and the children that the devise was “subject to the conditions and limitations hereinafter named.” Go on, then, down the paper to those “conditions and limitations” thus annexed to the devise, and we find the language, “If the said Benjamin K. Martin die without leaving any child or children living at the time of his death, then the above legacy and bequest of real estate is to go to the said John Jefferson or his lawful children.” Here he tells Benjamin that he has only a life estate, else why give it to John Jefferson, if Benjamin has no children? But how if he has children? The will answers that it goes to his children. Where else would it go? We might well say that if there were not above an express devise to the children, the limiting clause would by strong implication, give to the'children living at their father’s death, as there may be legacies by implication where there is manifest intent to do so. Bartlett v. Patton, 33 W. Va. 71; Schowler on Wills, sec. 561; Paige on Wills, sec. 468. But go back and we find an express devise to the children, and the last clause tells what is meant by that devise to them, tells that they take only at the death of the father. The question whether the *396plainiffs have right to a partition depends on the construction of the will, whether they have any estate under it, and if so, what, and I think this is essentially included in the ratio de-■cidandi and ought to be decided. After a little thought the testator’s intent seems plain.